DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 have been canceled. Claims 28, 36, and 44 have been amended. Claims 28-47 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: The claims 28-35 are system claims. Claims 36-43 are method claims. Claims 44-47 are non-transitory computer-readable medium claims. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. § 101. 
Step2A:
Prong1: Examiner points to claim 36 as being most inductive of the abstract idea embodied by the applicant’s claims. Claim 36 includes a method for targeted information dissemination based on network interaction by requesting and receiving ranking data of one or more rankings of digital media data by one or more users, updating and analyzing the stored ranking data to identify at least one current ranking, retrieving related item data corresponding to the at least one current ranking, and
displaying the related digital media data and the related item data corresponding to the at least one current ranking. These limitations fall within a method of organizing human activity, such as commercial interactions (including advertising, marketing or sales activities or behaviors). These limitations merely describe receiving a ranking report from a network service, updating the ranking data using the obtained report, and using the ranking data to retrieve and display the ranked data and related targeted information, which is clearly an advertising and marketing activity. Claims 28-47 are recited as such a high level that the claimed steps amount to no more than a method of organizing human activity, such as a commercial interaction because the ranking data is requested for the purpose of retrieving and displaying related item data corresponding to the current ranking. 
Prong 2: The only additional elements in the independent claims are one or more processors in network communication, and one or more storage devices.  The processor and memory are recited at a high-level of generality in the specification para. 0015-0016. The generic components perform generic computer functions of storing, processing, and communicating ranking data for retrieving corresponding related item data to display to a user, such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the method being implemented using a network service computing device associated with a network service, and a monitoring device for monitoring the network service computing device for a posted digital media ranking, amounts to no more than using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The receiving of the ranking report including ranking data of one or more rankings of digital media data by one or more users and related digital media data, wherein the one or more rankings are captured by a periodic monitoring engine based on a frequency of the one or more users posting the one or more rankings, does not improve the functioning of a computer, or provide an improvement to any other technology or technical field. This limitation is interpreted as the rankings being captured at the frequency at which they are posted, which would include a real-time monitoring system for content ranking.   - see MPEP 2106.04(a)(2)(II)(D), a mental process includes a wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1. The monitoring of user postings for one or more rankings is also a mental process being implemented on a computer, and is not indicative of the integration of the judicial exception into a practical application.  The periodic monitoring, ranking, and reporting of data also does not provide an improvement to the functioning of a computer, or to any other technical field - see MPEP 2106.05(a).
Dependent claims 29-35, 37-43, and 45-47, are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. Dependent claims 29, 35, 37, 43, 45, and 47, further describe storing and being notified of updates to the ranking data, which is part of the abstract idea of using user interaction data to retrieve and display targeted information to a user. Dependent claims 30-33, and 38-41, further describe using one or more unique identifiers to identify ranked media, identify users, and user rankings for the media, which generally links the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Dependent claims 34, 42, and 46, further describes the type of related item data that is retrieved based on the current ranking, which also merely adds insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-47 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. US Patent Application 2011/0022602A1 (hereinafter Luo) in view of Dupree U.S Patent Application 2009/0234889 A1 (hereinafter Dupree).
Regarding claims 28, 36, and 44 Luo teaches a system for targeted information dissemination based on network interaction, the system comprising: at least one processor (para. 0014), a computer-implemented method for targeted information dissemination based on network interaction, the method implemented using at least one processor (para. 0025), a non-transitory computer-readable medium storing computer-executable instructions which, when executed by at least one processor (para. 0061),
the at least one processor in network communication with (i) a network service computing device associated with a network service (para. 0018, the social network system 100 further supports the creation and manipulation of a variety of social network objects. Para. 0025) and (ii) a monitoring device for monitoring the network service computing device for a posted digital media ranking (para. 0019, the ranking module 330 accesses the ranking data and processes it to determine scores and rankings for social network objects.  Para. 0040, The ranking module 330 comprises a processor for ranking various social network objects such as users, communities, forums, blogs, blog postings, and photo albums. The ranking module 330 collects data with which the social network objects can be scored and ranked.); and
at least one storage storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising (para. 0025, the processor executes computer-executable program instructions stored in the memory to access the functionality of the social network server.):
requesting, via API calls to the network service computing device (para. 0062, it is appreciated that a variety of programming languages may be used to implement the present teachings as described herein.), a ranking report of a plurality of digital media rankings, the ranking report including ranking data of one or more rankings of digital media data by one or more users and related digital media data (para. 0019, the ranking data is refreshed and periodically saved to an index (ranking report). The indexed ranking data is used to order search results, select objects for presentation, and/or designate certain social network objects as popular.), wherein the one or more rankings are captured by a periodic monitoring engine … (para. 0019, 0019, on a periodic basis, the rankings are refreshed and saved into an index. Para. 0040, the engine 330 periodically evaluates objects within the social network using the ranking data in order to determine a score or rank for each of the objects.)
receiving the ranking report from the network service; based on the one or more users interacting with the network service, updating the ranking data and the related digital media data (para. 0019 and 0040, the ranking data is used to determine or update a score or rank for each of the objects.);
analyzing the updated ranking data and the related digital media data to identify at least one current ranking of the ranking data and the related digital media data (para. 0056, once scores have been calculated 420 for a group of objects, a relative ranking of the objects can be determined 430. The objects are sorted by scores, and the ranking of each object is its ordinal position in the sorted list.);
retrieving related item data corresponding to the at least one current ranking; and displaying the related digital media data and the related item data corresponding to the at least one current ranking (para. 0056, code for displaying objects with a score above a certain threshold may be generated that visually distinguishes or annotates the objects, using distinguishing fonts, colors, or graphics (e.g., a “star” icon) (related item data) for instance, or be presented in the form of a “recommendation.” The ranking can also be used 440 to determine what objects to place in a category such as “hot communities,” “featured post,” or on an electronic billboard.); and 
displaying the related digital media data and the related item data corresponding to the at least one current ranking to assist a user in obtaining a ranked item corresponding to the ranking data. (para. 0056, top ranked media can be posted in a featured or recommended section in order to assist users in finding highly ranked items.)
Luo does not explicitly teach that the capturing by a periodic monitoring engine based on a frequency of the one or more users posting the one or more rankings. 
However, Dupree teaches the capturing by a periodic monitoring engine based on a frequency of the one or more users posting the one or more rankings. (The rankings are captured in real time, allowing for frequent user raters to have their feedback captured as frequently as they submit it. Para. 0049-0050, the audience can provide feedback in real time as the media is being played. The feedback and rating data is updated in real-time so that entities, such as radio stations have access to the data in real time. While this exemplary embodiment, describes the data being associated with real time feedback for songs that are broadcast from radio stations, the present disclosure contemplates providing real time feedback using one or more of the components and/or techniques described herein for other media content.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Luo to include the capturing by a periodic monitoring engine based on a frequency of the one or more users posting the one or more rankings, as taught by Dupree, so that the ranking module can periodically evaluate the objects. (Luo, Para. 0040)
Regarding claims 29, 37, and 45, the combination of Luo and Dupree teaches all of the limitations of claims 28, 36, and 44 above; Luo further teaches the operations further comprising: storing the ranking report in a data storage device for storage and processing (para. 0023, the community server 300 receives data comprising the profiles and communities from the social network database 130 and also sends data comprising communities and profiles to the social network database 130 for storage. Para. 0040, ranking data such as community traffic may be stored in a social network database.). 
Regarding claims 30, and 38, the combination of Luo and Dupree teaches all of the limitations of claims 28, and 36 above; Luo further teaches the related digital media data including one or more unique identifiers. (para. 0056, code for displaying objects with a score above a certain threshold may be generated that visually distinguishes or annotates the objects, using distinguishing fonts, colors, or graphics.)
Regarding claims 31, and 39, the combination of Luo and Dupree teaches all of the limitations of claims 30, and 38 above; Luo further teaches wherein the one or more unique identifiers include a common linking element configured to link the one or more unique identifiers to a plurality of other unique identifiers on the network service that are related to the one or more unique identifiers. (para. 0023, data storage elements may include any one or combination of methods for storing data, including without limitation, arrays, hash tables, lists, and trees, which are used as common linking elements. Para. 0056, the unique identifying code may allow the top ranked objects to be designated for inclusion in such categories as “hot communities,” “featured post,” or on an electronic billboard.)
Regarding claims 32, and 40, the combination of combination of Luo and Dupree teaches all of the limitations of claims 30, and 38 above; Luo further teaches wherein the one or more unique identifiers are configured to cause the network service computing device to generate a callback to the at least one processor when the digital media data and the one or more unique identifiers are posted on the network service. (para. 0029-0030, content objects supported by the social network such as photo albums, blogs, documents, and files, can be searched using the search interface 210. The objects can be ranked and annotated and placed into a particular portion of a community webpage. In an embodiment, messages on the same topic can be browsed from the oldest to the most recent, and a topic can contain an unlimited number of messages. Which would require a callback to previously executed code.)
Regarding claims 33, and 41, the combination of Luo and Dupree teaches all of the limitations of claims 30, and 38 above; Luo further teaches using the one or more unique identifiers, analyzing the ranking data to identify at least one user who ranked the digital media data (para. 0019, as users take actions within a social network, such as registering in a network, designating another member as a friend or fan, joining a community within the network, viewing webpages, annotating profiles, and posting content, these events (ranking data) are indexed.).
Luo does not explicitly teach displaying one or more rankings and the related digital media data that correspond to the at least one user.
However, Dupree teaches displaying one or more rankings and the related digital media data that correspond to the at least one user. (para. 0071-0072, a Current Test report can be generated. This report ranks songs that are considered current for a defined date range. In an embodiment, the report can generate the rank based on “like” participants, such as a certain amount of people that ranked the same songs as each other. The Programmer can set date range; select songs included; select minimum number of participants; select a range of participants (identify at least one user who ranked); define an age range; define gender; customize aggregation formula; and/or have the ability to display % of 1, 2, 3, 4 and 5 scores as shown in table 1 (displaying one or more rankings and the related digital media data).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Luo to include displaying one or more rankings and the related digital media data that correspond to the at least one user, as taught by Dupree, in order for the top-ranked objects to be designated as such to users (Luo, Para. 0056).
Regarding claims 34, 42, and 46, the combination of Luo and Dupree teaches all of the limitations of claims 28, 36, and 44 above. 
Luo does not explicitly teach wherein the related item data includes at least one of: a purchase price, a commission amount, an item source, or a hyperlink.
However, Dupree teaches wherein the related item data includes at least one of: a purchase price, a commission amount, an item source, or a hyperlink (para. 0032, in one embodiment, the content aggregator 222 can distribute content. Access to content, such as through a link to the media content stored in a media source (a hyperlink), can be provided in various formats and approved for distribution to end user devices.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Luo to include wherein the related item data includes at least one of: a purchase price, a commission amount, an item source, or a hyperlink, as taught by Dupree, in order for the community server to distribute content within community forums, blogs, event calendars, and other community medium (Luo, Para. 0022).
Regarding claims 35, 43, and 47, the combination of Luo and Dupree teaches all of the limitations of claims 28, 36, and 44 above.
 Luo does not explicitly teach receiving a notification indicating an update to the ranking data or the related digital media data.
However, Dupree teaches receiving a notification indicating an update to the ranking data or the related digital media data. (para. 0048-0049, while providing feedback an end user can contact other end users to allow them to also provide feedback. In one embodiment, symbols or other pre-selected characters can be transmitted among the end users (a notification) to signify feedback associated with media content or portions thereof (an update to the ranking data), including during the playing of the media content.  In step 685, the end user can engage in the various forms of interaction, providing the real time audience feedback on the media content (notification).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Luo to include receiving a notification indicating an update to the ranking data or the related digital media data, as taught by Dupree, in order for the indexed ranking data to be used to order search results, select objects for presentation, and/or designate certain social network objects as popular. (Luo, Para. 0019).

Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 16 June 2022, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 1-20 have been fully considered.
With regard to Double Patenting rejections 
Applicant The terminal disclaimer filed on 16 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US11,250,473, US10,984,453, US9,495,693, and US9,875,488 has been reviewed and is accepted. The terminal disclaimer has been recorded.

With regard to claim rejections under Claim Rejections - 35 USC § 101
Applicant argues that the claimed steps are not a "method of organizing human activity" and are in fact additional elements that illustrate integration into a practical application. For example, at least "wherein the one or more rankings are captured by a periodic monitoring engine based on a frequency of the one or more users posting the one or more rankings," and "based on the one or more users interacting with the network service, updating the ranking data and the related digital media data," are not a method of organizing human activity. These limitations do not reflect commercial interactions or marketing activity. They are therefore additional elements. The additional elements must be considered for "integration ... into a practical application." Applicant respectfully submits that these are in fact limitations that are clearly integrated into the practical application.
The 2019 PEG also emphasizes that "examiners are reminded that a claim that includes conventional elements may still integrate an exception into a practical application, thereby satisfying the subject matter eligibility requirement of Section 101." Thus, claim elements may be well-understood, routine, and/or conventional, yet still be integrated into the practical application and thus be patent eligible.
Applicant's arguments of 35 U.S.C 101 rejection with respect to claims 28-47 have been fully considered but they are not persuasive. 
As indicated in the Office Action above, the abstract idea is the use of digital media ranking data to retrieve and display targeted media (advertisements). This is a commercial interaction that falls within the grouping of Certain Methods of Organizing Human Activity because it is an advertising or marketing activity. The additional elements of the claim, including the limitation of the ranking report including ranking data of one or more rankings of digital media data by one or more users and related digital media data, wherein the one or more rankings are captured by a periodic monitoring engine based on a frequency of the one or more users posting the one or more rankings; do not integrate the judicial exception into a practical application, and do not amount to significantly more than the judicial exception.  The claims merely use a computer as a tool to perform the abstract idea of gathering user rankings and retrieving items to present to the user based on the current ranking. Dependent claims 29-35, 37-43, and 45-47, are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend, and are addressed in the above Office Action
With regard to claim rejections under Claim Rejections - 35 USC § 103
Applicant argues that the cited references of Vaynblat (US 2012/0324027) in view of Atazky (US 2007/0121843) fail to disclose or suggest, and the rejection fails to otherwise consider, each and every element of the rejected claims. Nonetheless, solely for the benefit of advancing prosecution, Applicant amends independent claim 28 to recite, at least: "requesting, via API calls to the network service computing device, a ranking report of a plurality of digital media rankings, the ranking report including ranking data of one or more rankings of digital media data by one or more users and related digital media data, wherein the one or more rankings are captured by a periodic monitoring engine based on a frequency of the one or more users posting the one or more rankings," "retrieving related item data corresponding to the at least one current ranking," and "displaying the related digital media data and the related item data corresponding to the at least one current ranking."
Applicant’s amendments have been entered, and the rejection is withdrawn.
However, upon further consideration, a new grounds of rejection is made under 35 USC 103 in view of Luo in view of Dupree.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub No. 20130036169 (“Quigley”)
Quigley discloses a system and method for tracking rate change of social network activity, which can determine an object value based on social network activity. The system 100 can repeatedly measure the values 220 over time, and the time periods between each measurement may vary. The time period assigned to some objects can differ depending on the level of activity associated with the objects. Objects associated with higher levels of social network activity may be checked more frequently, possibly resulting in shorter periods of measurement. (Para. 0037-0042)
U.S. Pub No. 20080040748 (“Miyaki”)
Miyaki discloses a method and system for dynamic rating of media content by user’s in a community, in which the user’s profile information is collected, the user’s evaluation of content is collected, and the rating data is stored along with their profile (Para. 0041-0043) The dynamic rating of portions of the content can also be collected and updated (Para. 0047-0050).
Any Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682